          Case 2:20-cv-00611-MPK Document 16 Filed 09/30/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS R. GALLOWAY, JR.,                         )
                                                 )
              Plaintiff,                         )        Civil Action No. 20-611
                                                 )        Magistrate Judge Maureen P. Kelly
                      v.                         )
                                                 )
JOHN R. WALTON, Warden, Westmoreland             )
County Prison, WESTMORELAND                      )
COUNTY PRISON, WESTMORELAND                      )        Re: ECF No. 15
COUNTY COURTS, WESTMORELAND                      )
COUNTY DA’S OFFICE, GEORGE                       )
LOWTHER, D. Security Warden, ERIC                )
SCWARTZ, D. Warden of Treatment, LT.             )
PALESKI, and LT. BILL,                           )
                                                 )
              Defendants.                        )


                                             ORDER

       Thomas R. Galloway, Jr. (“Plaintiff”), is currently a pre-trial detainee at the Westmoreland

County Prison. He is also subject of a detainer from the Pennsylvania Board of Probation and

Parole (the “Board”) for violating his parole, apparently by incurring the new pending criminal

charges against him. Plaintiff filed a Motion for Leave to Proceed in Forma Pauperis (“IFP

Motion”). ECF No. 1. The Court provisionally granted the IFP Motion subject to Defendants’

right to challenge whether Plaintiff, who is three struck, is in imminent danger of serious physical

injury within the contemplation of 28 U.S.C. § 1915(g). ECF No. 8.

       On June 15, 2019, Plaintiff filed an Amended Complaint. ECF No. 9. It appears from the

docket that service has not yet been made on the named Defendants.

       Presently before the Court is a three page hand-written document that Plaintiff has captioned

“Supplemental (addendum)” (the “Motion”). ECF No. 15. In the Motion, Plaintiff appears to make

a number of requests that will be addressed separately.
           Case 2:20-cv-00611-MPK Document 16 Filed 09/30/20 Page 2 of 4




        1. Request for appointment of counsel

       In the first paragraph of the Motion, Plaintiff makes a general request for appointment of an

attorney. Id. at 1. In Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993), the United States Court of

Appeals for Third Circuit provided a list of criteria to aid the district courts in weighing the

appointment of counsel for indigent civil litigants. As a threshold matter, a district court must assess

whether the claimant's case has some arguable merit in fact and law. Id. at 155. If a claimant

overcomes this threshold hurdle, the Third Circuit identified a number of factors that a court should

consider when assessing a claimant's request for counsel. These include (1) the claimant's ability to

present his own case, (2) the difficulty of the particular legal issues, (3) the degree to which factual

investigation will be necessary and the ability of the claimant to pursue investigation, (4) the

claimant's capacity to retain counsel on his own behalf, (5) the extent to which the case is likely to

turn on credibility determinations, and (6) whether the case will require testimony from expert

witnesses. Id. at 155-57.

       In weighing these criteria, the Court notes that Plaintiff is an experienced pro se litigator,

having filed at least 11 pro se actions in the Western District of Pennsylvania, as revealed by a

search on PACER. In the Amended Complaint, ECF No. 9, which is currently the operative

Complaint, he submits a laundry list of allegations that lack a common question of law or fact with

respect to all parties, in violation of Fed. R. Civ. P. 18 and 20. This violation of the Rules resulted

in the Court striking certain claims and parties. The remaining claims concern the conditions of

Plaintiff’s pre-trial confinement. The Court finds that Plaintiff has the adequate ability to present

his own case. The Court finds that the relevant legal issues are not difficult. Furthermore,

Plaintiff can adequately aver from personal experience what conditions he is allegedly facing and
          Case 2:20-cv-00611-MPK Document 16 Filed 09/30/20 Page 3 of 4




would not need much further factual investigation and, to the extent that he would, discovery would

be available to him. The Court also notes that because Plaintiff is three struck, ECF No. 8, there

is a simple threshold question that must be addressed if the Defendants challenge the conditional

grant of his Motion to Proceed In Forma Pauperis, namely, whether the conditions he faces places

Plaintiff in imminent risk of physical injury. Weighing all the Tabron factors, the Court concludes

that Plaintiff has not carried his burden to show that he merits the appointment of counsel.

Accordingly, Plaintiff’s request for counsel is denied.

        2. Request to convert this case to a class action

       In the first and second paragraphs of the Motion, Plaintiff references this case as a class

action and requests that “this above action to be a class action” to effectuate changes at the

Westmoreland County Prison. ECF No. 15 at 1. A review of the docket and the Amended

Complaint reveals that Plaintiff did not file a class action complaint nor did he make any allegations

in the Amended Complaint relative a plaintiff class. No motion for class certification was filed.

As such, this request is denied.

        3. Request to add claim for staph infection

       In the third paragraph of the Motion, Plaintiff raises for the first time that he is suffering

from a “staff” infection, which we take to mean a staph infection. Id. Plaintiff seeks to add this

new claim that was not previously asserted in the Amended Complaint. Upon review, Plaintiff has

already filed an Amended Complaint, as was his right, however, he may not file another amended

complaint or add claims to the Amended Complaint without leave of Court. Fed. R. Civ. P. 15(a)

(“A party may amend the party's pleading once as a matter of course at any time before a responsive

pleading is served .... Otherwise a party may amend the party's pleading only by leave of court or

by written consent of the adverse party). Of note, Defendants have not yet been served with the
             Case 2:20-cv-00611-MPK Document 16 Filed 09/30/20 Page 4 of 4




Amended Complaint. As such, in the exercise of discretion, the Court construes this portion of the

Motion as a motion to amend and grants Plaintiff’s request to file a Second Amended Complaint.

Leave to amend is granted only to add this deliberate indifference to serious medical need claim

relative to the staph infection. The Second Amended Complaint must be filed by October 23, 2020.

           4. Request for injunctive relief

          Finally, to the extent that Plaintiff seeks injunctive relief in the fifth paragraph of the Motion,

the motion is denied without prejudice to Plaintiff filing a formal motion for preliminary injunction

after the Second Amended Complaint is filed.

          AND NOW, this 30th day of September, 2020, it is HEREBY ORDERED that Plaintiff’s

“Supplemental (addendum)” construed as a motion seeking multiple forms of relief is GRANTED

IN PART and DENIED IN PART, for the reasons set forth herein.

          In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal

is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110,

Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any appellate

rights.

                                                  BY THE COURT:

                                                     /s/ Maureen P. Kelly
                                                  MAUREEN P. KELLY
                                                  UNITED STATES MAGISTRATE JUDGE

cc:       THOMAS R. GALLOWAY, JR.
          3442020
          Westmoreland County Prison
          3000 South Grand Blvd
          Greensburg, PA 15601
